Citation Nr: 1104625	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nasal injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 10 percent for his nasal injury and in 
excess of 50 percent for his sleep apnea.  The statement of the 
case issued in December 2009 included both of these issues.  
However, the Veteran only wished to complete the appeal of his 
nasal injury evaluation in his February 2010 substantive appeal.  
Accordingly, only that issue is in appellate status.

The issue of service connection for an allergy disorder 
(diagnosed as chronic rhinitis), to include as secondary 
to service-connected sleep apnea and nasal injury, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's nasal injury is currently assigned a 10 percent 
evaluation under Diagnostic Code 6502, for obstruction of the 
nose due to a traumatic deviation of his nasal septum.  Under 
that code section, 10 percent is the maximum available award.  
Thus, in order to achieve a higher evaluation, the Veteran's 
nasal injury must be evaluated under a different diagnostic code.

In his substantive appeal, the Veteran has indicated that his 
nasal injury warrants a higher rating than the 10 percent 
currently assigned because he "chokes constantly, cannot sleep 
and cannot breathe through his nose."  In an August 2009 
statement, the Veteran further indicated that he can not breathe 
through his nose, which affected his sleep.  He also stated that 
he has a postnasal drip that drains down the back of his throat, 
choking him and requiring that he constantly wipe his mouth, 
which caused embarrassment in public.

The Board notes that the Veteran's inability to sleep is 
contemplated by his award for service-connected sleep apnea.  
Moreover, there are several VA treatment records, particularly 
from November 2009, which demonstrate that the Veteran is 
diagnosed and being treated for chronic rhinitis.  Such treatment  
references complaints similar to those noted in connection with 
the instant appeal, namely, postnasal drip and choking.  Those 
treatment records note that the Veteran has allergies to dust 
mites, mold, dog and cat allergens, and pollen (trees and weeds).  

The Veteran vehemently disputes that he has allergies throughout 
the appeal period and indicates that his treatment for his heart 
and allergy conditions are merely misdiagnoses by VA.  He stated 
that his allergy treatments have not worked and, in fact, have 
made his nasal disability worse.  Moreover, the Veteran has 
submitted documents from a private hospital which he contends 
demonstrates that there is nothing wrong with his heart, and 
thus, his breathing problems are wholly due to his nasal 
disability.

On remand, the Board finds that a medical opinion is necessary in 
this case in order to determine whether the Veteran's claimed 
nasal symptoms, including postnasal drip and choking, are related 
to the nasal disability at issue.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005) (a VA examination must be based on an 
accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any relevant VA treatment records 
the East Orange VA Medical Center and James 
J. Howard Outpatient Clinic since 2009 and 
associated those documents with the claims 
file.

2.  Following the completion of the above to 
the extent possible, arrange for a VA Ear, 
Nose and Throat (ENT) Specialist to review 
the claims file.  The examiner should 
state in his or her report both that he 
or she is an ENT Specialist and that he 
or she has reviewed the claims file in 
its entirety.  

Following a claims file review, the examiner 
is asked to opine as to whether it is more 
like, less likely, or at least as likely as 
not (50 percent or greater probability) that 
the Veteran's claimed nasal symptomatology, 
including postnasal drip and choking, are due 
to his service-connected nasal disability.  
In so opining, the examiner should 
specifically discuss the Veteran's August 
2009 statement and other lay statements of 
record that describe the symptomatology, as 
well as the Veteran's most recent VA 
examination in December 2008 and his VA 
treatment records, particularly from November 
2009 for allergies.  If not attributed to the 
service-connected disability , the VA 
examiner should identify likely alternate 
causes of such symptoms, to include an 
allergy disorder.

If the examiner opines that any of the above 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.  Additionally, if the examiner 
states that he or she cannot render an 
opinion without examining the Veteran, such 
should be scheduled with the examiner and the 
examiner, following claims file review and a 
physical  examination, should respond 
accordingly to the above.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's entitlement to an 
evaluation in excess of 10 percent for his 
residuals of a nasal injury.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

